Citation Nr: 1231225	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating in excess of 20 percent residuals of a lumbar spine fracture.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from February 2001 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part, granted service connection for a lumbar spine fracture and IBS, and awarded 10 percent and noncompensable disability ratings, respectively, effective from June 8, 2005.  Jurisdiction of the Veteran's case was subsequently transferred to the VA RO in Cleveland, Ohio.  In July 2007, that RO granted 20 and 30 percent ratings for the Veteran's lumbar spine and IBS disabilities, respectively, effective from June 8, 2005. 

A review of the Veteran's Virtual file shows that there are CAPRI records in the file.  The claims file shows that these records were considered by the RO.  Consequently, the Board may proceed in adjudicating the Veteran's appeal.

The Board notes that, in a May 2008 rating decision, the RO granted service connection and initial 10 percent ratings for posttraumatic stress disorder (PTSD) and headaches to due traumatic brain injury, to which the Veteran submitted a timely notice of disagreement with the assigned ratings, and received a statement of the case in April 2010.  In August 2010, he submitted a substantive appeal and his representative said he wanted a hearing before a Veterans Law Judge (Board hearing.  However, in an April 2012 letter, the RO advised the Veteran that his substantive appeal, received in August 2010, was untimely and his claim was not perfected.  The Veteran was given notice of his procedural and appellate rights as it pertained to the April 2012 decision.  The Veteran did not submit an appeal and in a May 2012 written statement, his representative said that the Veteran did not want a Board hearing.

With respect to the TDIU issue on appeal, during the pendency of his appeal, the Veteran has also alleged unemployability due to his lumbar spine and gastrointestinal disabilities.  See e.g., August 2012 Informal Hearing Presentation at page 1.  See 38 C.F.R. § 3.156(b) (2011); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (to the effect that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the matter of entitlement to a TDIU is also on appeal in the present case. 

Finally, the Board notes that, in March 2011, the Veteran filed a claim for (service connection for) a degenerative spine disorder secondary to lumbar spine fracture and a central auditory process disorder secondary to a left orbital fracture and increased ratings for PTSD, traumatic brain injury (with dementia) and a right wrist fracture.  While the RO has undertaken some development in these claims, such as providing him with requisite duty to assist letters in April and December 2011, and VA examinations in January 2012, the claims have not yet been adjudicated.  These matters are referred to the RO for adjudication.

The matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or neurological manifestations that are separately compensable. 

2.  The objective medical evidence demonstrates that the Veteran's IBS is manifested by constipation, alternating diarrhea, and abdominal bloating and cramping; the record is negative for ulcerative colitis and malnutrition.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 20 percent for residuals of a lumbar spine fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5235-5243 (2011). 

2.  The schedular criteria for an initial rating in excess of 30 percent for IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7319, 7323 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2004, April 2008, and December 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2008, letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA records have been associated with the claims file, to the extent available; he has not identified any relevant private medical records.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence pertinent to his claims.  Records considered by the Social Security Administration (SSA) in its December 2009 award of disability benefits were also received.  The records show that the SSA considered the Veteran totally disabled and unable to work since September 2007 due to organic mental disorders (chronic brain syndrome) and anxiety disorders.  

In November 2004, June 2007 and January 2012, VA afforded the Veteran medical examinations in conjunction with his claims and the examination reports are of record.  The Board observes that, in a February 2012 written statement, the Veteran raised objections with the examiner who performed the January 13, 2012 VA General Medical (and Bone) examination (and opined that the he was employable).  The Veteran essentially asserted in his February 2012 correspondence with VA that this January 2012 VA examination was inadequate for VA rating purposes.  

In questioning the adequacy of the January 2012 VA General Medical examination, the appellant appears to be raising a general challenge to the professional competence of the VA examiner who conducted this examination.  Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court specifically held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument that called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.   

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo v. Shinseki, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that: 

[a]bsent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency. 

Id.  Here, the appellant has not raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the January 2012 VA General Medical examination.  Rather, in February 2012, the Veteran asserted that this examiner "falsified her report" to "sabotage" his claim.

Furthermore, in Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien v. Shinseki, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien v. Shinseki, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  

The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  This appellant has not identified or submitted any evidence or argument that the VA examiner who conducted the January 2012 VA General Medical examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examination reports currently of record in adjudicating the Veteran's currently appealed claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo v. Shinseki, 580 F.3d at 1291-92. 

There has been no showing or even an allegation that the VA examiner who conducted the January 2012 VA General Medical examination was not competent or did not report accurately the Veteran's lumbar spine and IBS symptomatology.  In any event, also in January 2012, the Veteran was seen for separate VA examinations of his lumbar spine and IBS disabilities.  The Board finds that the January 2012 VA lumbar spine and gastrointestinal disability examination reports are adequate for evaluation purposes because they address fully all of the Veteran's contentions regarding his lumbar spine and IBS disabilities, describe completely his symptomatology, and make findings appropriate to the Rating Schedule.  See 38 C.F.R. § 4.2 (2011).  (The Board notes, parenthetically, that the January 2012 VA General Medical examination was conducted by the same VA examiner who saw the Veteran in March 2010, although neither the Veteran nor his representative has challenged the adequacy of the March 2010 VA traumatic brain injury examination report.)  

The Board further finds that a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the appellant's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (to the effect that the Veterans Claims Assistance Act is a reason to remand many, many claims, but it is not an excuse to remand all claims). 

The Board finds that the duty to assist the Veteran has been satisfied in this case.


II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine and gastrointestinal disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In instances in which the Veteran disagrees with the initial rating, as is the case here, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A. Lumbar Spine Disability

The Veteran contends that a rating in excess of 20 percent is warranted for his back disability.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 20 percent is not warranted at any time since he filed his original claim for service connection.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a, that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 20 percent.  However, there is no medical evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Veteran filed his initial claim for service connection in August 2004 and the July 2005 rating decision granted service connection for a lumbar spine fracture and assigned an initial 10 percent rating under DC 5235 (that evaluates vertebral fracture or dislocation), effective from June 8, 2005, the day after his discharge from active service.  In July 2007, the RO assigned the 20 percent rating currently in effect for the Veteran's lumbar spine disability.

Service treatment records include results of an April 2004 magnetic resonance image (MRI) that revealed a L2 compression fracture and degenerative disc disease at L5, S1, without herniation (see November 2004 VA examination report infra).

According to an October 2004 Medical Evaluation Board (MEB) report, the Veteran sustained a compression fracture in July 2003 for which he was hospitalized for one week and then fitted with a back brace and returned to his unit.  He deployed to Iraq in early 2004 and was assigned work that involved heavy lifting and carrying.  The Veteran experienced increased back pain and muscle spasm without radiculopathy and was unable to perform his duties.  

Objectively, the Veteran walked without an antalgic gait.  He was able to sit for a prolonged period during examination without discomfort but showed discomfort upon arising from the chair.  Forward bend was accomplished with difficulty.  He was able to bring his fingertips to approximately 40 centimeters from the floor.  Lateral bend was uncomfortable towards the right.  Percussion and palpation tenderness were found at L2 and less so at L1 and L4-5.  There was paravertebral muscle spasm in all motions.  There was essentially normal rotation movement.  Reflexes were essentially normal, bilaterally.  Straight leg raise was difficult while sitting, bilaterally.  Sensory examination was normal.  Results of x-rays showed a 25 percent compression fracture of L2 without any apparent neurological pathology and recent x-rays indicated a healing process.  The diagnosis was chronic low back pain secondary to fracture with malunion of L2.

In November 2004, VA afforded the Veteran a pre-discharge examination in conjunction with his claims.  His history of back injury in July 2003 was noted and that he was ultimately re-evaluated and referred for medical separation.

Objectively, the Veteran's gait and posture were normal and there was no kyphosis or scoliosis and no joint deformity.  Range of motion of his lumbar spine was flexion to 80 degrees (active), 85 degrees (passive), and to 78 degrees (after 5 repetitions).  Extension was to 10 degrees (active), 12 degrees (passive), and to 8 degrees (after 5 repetitions).  Right lateral rotation was to 23 degrees (active), 26 degrees (passive), and to 21 degrees (after 5 repetitions).  Left lateral rotation was to 32 degrees (active), 35 degrees (passive), and to 30 degrees (after 5 repetitions).  Right lateral rotation was to 36 degrees (active), 40 degrees (passive), and to 35 degrees (after 5 repetitions).  Left lateral rotation was to 30 degrees (active), 35 degrees (passive), and to 31 degrees (after 5 repetitions). 

Straight leg raise was negative.  Lordosis was present and there were no paraspinous muscle spasms.  The Veteran was mildly tender to palpation of his upper lumbar spine.  Deep tendon reflexes were 2+, bilaterally, in the lower extremity with normal strength (5/5).  Motor and sensory examination findings were negative.  Results of x-rays of the Veteran's lumbar spine, taken in October 2004, showed a L2 vertebral body compression fracture with mild broad-based disc bulge at the level of L4-5 and L5-S1.  The diagnosis was chronic lumbar pain due to previous compression fracture of the L2 vertebral body.  As to functional assessment, the VA examiner said that the Veteran can undertake the usual activities of normal daily living, and perform unlimited walking, but cannot undertake vigorous activities such as running and vigorous sports.

Post service, a January 2006 VA outpatient record includes the Veteran's complaint of an inability to work due, in part, to back pain.  From February to June 2006, records show that he was seen by a VA physical therapist for his back pain.

A February 2007 MRI includes an impression of remote L-2 compression fracture with no central spinal canal and neural foraminal stenosis from L3 through.  There was no evidence of intervertebral disc disease.

The June 2007 VA examination report reflects the Veteran's history of back injury in service in July 2003.  After the injury, he reported that he was placed in a body brace for approximately three months as primary therapy.  He was sent to Iraq on active service and, after he returned, received some physical therapy in service and through the VA.  The Veteran complained of having a constant dull pain in his low back.  He also had constant stiffness, weakness, and lack of endurance in his low back.  

The Veteran denied having any radiation in his back pain and had several types of flare-ups of back pain.  He had spontaneous increases in sharp pain in his low back that occurred without warning and for uncertain causes, lasted from five minutes to a full day, and were alleviated by laying flat and using ice or heat.  The Veteran also had another type of flare-up with activity that involved exertion of his low back.  Any type of lifting, exertion involving his trunk, twisting, or bending, caused flare-ups and these were generally more severe than the spontaneous flare-ups and may last up to two days.  They also consisted of sharp pain in his low back.  To alleviate pain from these flare-ups the Veteran did similar activities as above but, additionally, stopped whatever activity was causing the flare up.

Further, the VA examiner noted that, during these flare-ups, the Veteran had additional limitation of motion and functional impairment, but the examiner was unable to estimate that in terms of degrees of range of motion lost at that time.  The Veteran denied associated features or symtoms such as weight loss, fevers, malaise, dizziness, visual disturbance, bowel or bladder complaints, or erectile dysfunction.  He occasionally used a cane but did not bring it to the examination.  He denied any history of surgery and had no recent medical care.  The Veteran said he recently got a job with Fed Ex but could not do it secondary to the physical exertion necessary and resultant back pain.  He reported that he tried several other jobs and last worked six months earlier but was unable to maintain the jobs due to his back pain.

The Veteran said he could walk at a normal pace for approximately twenty minutes on a flat surface before his back bothered him and he had to stop.  He was able to climb one and one half flights of stairs before back pain made him stop.  The Veteran was able to swim a few laps without pain but was unable to run.  He was not able to perform any type of vigorous physical exertion involving his lower extremities or back or lifting.  The Veteran said that, sometimes, getting off a couch or bed the wrong way caused a flare-up of back pain.  He was unable to twist or bend and avoided lifting any object more than 20 pounds.  The Veteran said that, when sitting in one place, he had to shift his position at least every five minutes due to back discomfort.  He was able to perform normal grooming and bathing activities.  The Veteran denied any episodes of low back pain that required or resulted in bed rest prescribed by a physician in the last twelve months.

Objectively, the Veteran walked with a normal gait.  During the examination, when dressing and undressing and climbing up and down from the examination table, there was no objective evidence of low back discomfort; however, there was objective evidence of low back discomfort when the Veteran performed range of motion exercises.  Examination of his spine revealed no fixed deformity.  There was no erythema and no palpable muscle spasm in the lumbar area.  Palpation over the lower back in area of L1-L2-L3 revealed mild tenderness to deep palpation.  Range of motion of the Veteran's lumbar spine was forward flexion from 0 to 85 degrees when the Veteran stopped due to discomfort.  

The VA examiner noted that, when the Veteran performed flexion of the thoracolumbar spine, he did so in a very slow steady way and started by bending his knees and gradually straightened his knees to achieve the flexion noted above.  Extension was from 0 to 20 degrees (that was decreased from a normal 0 to 30 degrees).  At 20 degrees, the Veteran reported discomfort and was unable to go further.  He was unwilling to perform left or right lateral rotation due to the fact that it would cause him increased pain.

The Veteran's left and right lateral bending was from 0 to 20 degrees (that was decreased from a normal of 0 to 30 degrees).  At 20 degrees, bilaterally, he reported increased discomfort.  The Veteran was asked to flex and extend his lumbar spine ten times as a repetitive movement.  He did so with discomfort.  At the end of his repetitive movement the range of motion was the same as that noted above.  Neurological examination findings revealed that straight leg raises were unremarkable with pain in the low back when raising both legs, bilaterally, to 70 degrees.  Deep tendon reflexes were 2+ and symmetric, bilaterally, at the Achilles and patellar tendons.  Strength was essentially normal (5/5) in the lower extremity muscles.  There was some discomfort in the low back by the Veteran with strength testing.  Sensation was intact to light touch and pin prick.  The impression was status post compression fracture at L2.

Results of a February 2008 MRI of the Veteran's lumbar spine performed by VA showed no evidence of intervertebral disc disease with a remote compression fracture at L-2.

VA medical records reveal that, in April 2008, the Veteran was seen in the pain management clinic and complained of low back pain.  He had shooting, tingling, pins/needle pain into his hands and feet that started a few months earlier.  He feared it was related to a hereditary circulatory disease.  The Veteran had sharp, throbbing, tight, stabling low mid back pain and tightness in his shoulders.  Pain affected his ability to work and function.  His prior pain treatment included some physical therapy after his initial injury, a TENS unit, heat/ice, chiropractor visits, nonsteroidal anti-inflammatory medication that was helpful but caused some gastrointestinal distress, and prescribed pain medication.  Objectively, his gait was normal.  Results of a nerve conduction study performed in March 2008 of the Veteran's left arm and leg was reported as normal.  

A May 2008 VA neurological examination report indicates that the Veteran's strength, muscle tone, and muscle bulk were all normal, as were findings of sensory examination.

Subsequent VA outpatient records show that the Veteran's low back pain was treated with nerve block injections.
 
In January 2012, the Veteran underwent VA examination of his back disability.  According to his medical history in the Disability Benefits Questionnaire (DBQ), the Veteran complained of constant back pain that was draining and treated by VA with injections.  He had flare-ups that occurred when he twisted incorrectly that caused a sharp pain and, with labor, he experienced a long intense pain.  The Veteran did not use any assistive devices to ambulate.

Objectively, range of motion of the Veteran's lumbar spine was forward flexion to 85 degrees, and to 70 degrees with pain.  Extension, left and right lateral flexion, and left and right lateral rotation were all to 30 degrees, including with pain.  Range of motion after repetitive testing was forward flexion to 85 degrees, and extension, right and left lateral flexion, and right and left lateral rotation, all to 30 degrees.  The VA examiner reported no additional limitation in range of motion of the Veteran's thoracolumbar spine after repetitive use testing.  There was functional loss/or functional impairment of his back, with less movement than normal and pain on movement.  There was localized tenderness to palpation of the lumbar paraspinal muscles, bilaterally, but no guarding or muscle spasm of the back.  

Additionally, the Veteran's muscle strength was essentially normal (5/5) and there was no muscle atrophy.  Reflexes in the right knee and both ankles were 2+ and 1+ in the left knee.  Sensory examination findings were normal and straight leg raising test was negative in both legs.  The VA examiner said that the Veteran did not have radicular pain or any other signs or symtoms due to radiculopathy and there were no other neurologic abnormalities or findings related to his back disability (such as bowel or bladder problems).  It was also noted that the Veteran did not have IVDS.  

The VA examiner said that review of imaging studies did not document arthritis but showed a vertebral fracture with a 25 percent loss of vertebral body.  According to the VA examiner, the Veteran's lumbar spine disability did not impact his ability to work.  The examiner noted review of the Veteran's medical records, and that he last worked in 2007.  The VA examiner opined that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or light physical employment when considering his service-connected conditions of traumatic brain injury, limited wrist motion, left orbital fracture, IBS, posttraumatic stress disorder (PTSD), and back disability.  

The January 2012 VA General Medical examination report performed by a neurologist shows that the Veteran had a normal gait and normal deep tendon reflexes and muscle strength.  There was no evidence of ankylosis. 

Upon review of the probative evidence of record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 20 percent.  This is so because there were no clinical records referable to favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months such as to warrant a rating in excess of 20 percent at any time since the Veteran file his initial claim for service connection.  In fact, the January 2012 VA General Medical examiner expressly stated that there was no thoracolumbar spine ankylosis and flexion was to 85 degrees including after repetitive motion.  Additionally, it has been reported that the Veteran does not have Intervetebral disc syndrome.

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the June 2007 VA examiner reported discomfort on flexion at 85 degrees, and the January 2012 VA examiner noted pain on motion and after repetitions, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

There are no separately compensable neurologic manifestations of the Veteran's service-connected lumbar spine disability.  Notably, the June 2007 and January 2012 VA examiners both reported that the Veteran did not have radicular pain or any other signs or symtoms due to radiculopathy and there were no other neurologic abnormalities or findings related to his back disability (such as bowel or bladder problems).

Given the facts above, the Board finds that the Veteran's service-connected back disability does not warrant a rating in excess of 20 percent under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for lumbar spine disability for the period in question, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

B. IBS

The Veteran also seeks a rating in excess of 30 percent for IBS.  The July 2005 rating decision awarded service connection and an initial noncompensable rating for IBS, under DC 7319, effective from June 8, 2005.  In July 2007, the RO awarded the 30 percent rating currently in effect.  Upon review of the probative evidence of record, the Board is of the opinion that an increased rating is not warranted for the Veteran's service-connected IBS at any time since he filed his original claim for service connection.

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) that is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7319.  This is the highest schedular rating available under that diagnostic code.

Ulcerative colitis that is moderately severe with frequent exacerbations warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7323.  Severe ulcerative colitis with numerous attacks a year and malnutrition and health that was only fair during remissions warrants a 60 percent rating.  Id.  Pronounced ulcerative colitis that resulted in marked malnutrition, anemia and general debility or with serious complications such as a liver abscess warrants a 100 percent rating.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The November 2004 VA pre-discharge examination report includes the Veteran's history of intermittent abdominal pain since 2001.  The Veteran underwent no formal endoscopy or other workup.  He reported having bowel movements averaging from one to seven times daily.  His weight remained stable until his back injury when he gained weight due to inactivity.  

Objectively, it was noted that the Veteran was 70 inches tall and weighed 175 pounds.  He was described as a healthy and alert and appeared in good health and in no distress.  Bowel sounds were present in all four quadrants.  His abdomen was soft with no mass or tenderness on palpation.  Laboratory tests showed normal blood test results.  The diagnosis was mild IBS.  The examiner's functional assessment was that the Veteran's weight was stable to gradual gain.  There was no functional impairment on current examination.

The post service medical evidence reflects that, in December 2005, the Veteran was seen in the VA outpatient gastroenterology clinic.  He reported having 8 to 10 bowel movements daily with cramping, bloating, and left lower quadrant discomfort.  He denied weight loss, constipation or other associated symtoms.  Objectively, the Veteran's abdomen was soft and non-tender with positive bowel sounds.  There was no evidence of anemia.  Medication was prescribed.  

A January 2006 VA outpatient record reflects the Veteran's complaint of his inability to work due to back pain and alternating diarrhea and constipation.  When seen in the gastroenterology clinic in February 2006, the Veteran said he felt better with the increased doses of medication and had one to two soft bowel movements daily without any associated abdominal pain, cramping, melena, and hematochezia.  His symtoms of gastroesophageal reflux disease (GERD) appeared under control.  The Veteran denied having dysphagia, odynophagia, weight loss, constipation, hematemesis, nausea and vomiting, and fever and chills.  Objectively, his abdomen was soft, full and non tender with positive bowel sounds.  When seen again in August 2006, the Veteran continued to say he felt better and no symtoms were reported.

The June 2007 VA examination report indicates that the examiner reviewed the Veteran's medical records.  The Veteran reported intermittent pain in his abdomen diffusely that he said felt like he ate a box of nails.  He said that, sometimes his abdomen and gastrointestinal systems flared-up when he had increased nervousness.  He occasionally got nervous when he left the house and had diarrhea.  Sometimes his symtoms came on by themselves, sometimes they were associated with nervousness, and sometimes they were associated with eating the wrong food.  He was unable to predict when the symptoms would occur.  In fact, the Veteran reported that his activities and movement were extremely limited by the fact that he needed to know where a bathroom was at all times.  He had multiple episodes of incontinence of bowel due to the fact that he had urgent diarrhea and had no access to a bathroom.  He reported that sometimes he felt that the pain medications he took for his back caused constipation.  

The VA examiner reported that, review of the Veteran's records noted IBS diagnosed in 2002 and, more recently, in December 2005 and December 2006 VA clinic notes.  Objectively, the Veteran was 70 inches tall and weighed 175 pounds.  His abdomen was flat and soft with no palpable masses and positive bowel sounds.  There was diffuse tenderness that was mild to deep palpation with slightly increased tenderness in the left lower quadrant.  There was no guarding or rebound tenderness.  Laboratory test results were essentially normal, including normal hemoglobin and hematocrit and white blood count was elevated at 14.2 thousand.  The clinical impression included IBS. 

The April 2008 VA pain management record indicates that the Veteran had IBS that was not currently bothering him.

In January 2012, the Veteran underwent VA examination for his intestinal disability.  According to the DBQ, the Veteran gave a history of developing intestinal problems in 2004.  It was noted that continuous medication was not required for control of his intestinal disability.  He reported having alternating diarrhea and constipation and said his stools were sometimes semi formed to constipation.  The Veteran presently had difficulty with the latter and used stool softeners and magnesium citration.  He also had abdominal distention that he described as recent bloating and attributed to constipation.  He did not report having anemia, nausea, and vomiting.

Further, the Veteran had occasional episodes of bowel disturbance with abdominal distress or exacerbations or attacks of his intestinal condition.  The Veteran reported having 7 or more exacerbations and/or attacks in the past 12 months.  He did not have weight loss or malnutrition attributable to an intestinal condition.  Results of laboratory tests, including blood tests, performed in August 2011 were reviewed.  X-rays of the Veteran's abdomen performed in December 2011 showed multiple small phleboliths seen within the pelvis.  There was fecal matter and air within nondistended colonic loops.  There was a paucity of air within small bowel loops.  

The VA examiner said that the Veteran's intestinal condition did not impact his ability to work, noting that the Veteran last worked in 2007 at a computer repair business.  The VA examiner reviewed the Veteran's medical records,  noted findings regarding IBS, and opined that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or light physical employment when considering his service-connected conditions of traumatic brain injury, limited wrist motion, left orbital fracture, IBS, lumbar vertebral fracture, and PTSD.

The Veteran's IBS is currently rated as 30 percent disabling, that is the highest schedular rating available for IBS under DC 7319.  A higher rating would require objective evidence of severe ulcerative colitis with numerous attacks a year and malnutrition.  However, the evidence demonstrates that ulcerative colitis is not shown in the clinical evidence of record.  In addition, malnutrition was not found on repeated VA examination.  In fact, the November 2004 VA examiner described the Veteran as healthy, in June 2007, the VA examiner reported that the Veteran was 70 inches tall and weighed 175 pounds and, in January 2012, the VA examiner said that the Veteran did not have weight loss or malnutrition attributed to his IBS.  Accordingly, a rating in excess of the currently assigned 30 percent is not warranted.  38 C.F.R. § 4.114, DC 7319, 7323.  Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased IBS, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


Both Disabilities

The Board has also considered whether the Veteran's lumbar spine and IBS disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His claim for a higher rating based on an inability to work due to service-connected disability is properly adjudicated as a claim for a TDIU and the Board will discuss such in the remand section.  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, as mentioned above, the Board notes that, in Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The matter of the Veteran's claim for a TDIU is addressed in the Remand, infra.


ORDER

An initial rating in excess of 20 percent for a lumbar spine fracture is denied.

An initial rating in excess of 30 percent for IBS is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  In August 2011, the Veteran filed a formal claim for that benefit (VA Form 21-8940) and, in an August 2012 written statement, his service representative said that the Veteran's service-connected disabilities "adversely affected his ability to maintain employment".  The representative said that he last worked in 2007. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The record shows that the appellant is currently unemployed.  He alleges that his service-connected lumbar spine fracture, IBS, PTSD, headaches from traumatic brain injury, right wrist fracture, and left orbital injury prevent him from obtaining gainful employment.  He also has other non-service-connected disabilities.  While the RO has undertaken some development with regard to the Veteran's TDIU claim, including sending him a requisite duty to assist letter in December 2011 and scheduling him for VA examination in January 2012, to date, this issue has not been considered by VA and it is referred to the RO for appropriate action and adjudication. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of the evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


